 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9       Bruce W Gray, et al.,                           No. CV-19-00004-PHX-JAT
10                    Appellants,                        ORDER
11       v.
12       CPF Associates LLC, et al.,
13                    Appellees.
14
15             Pending before the Court is Appellants’ appeal of the bankruptcy court’s Order
16   Resolving Motion for Order to Show Cause. Having considered the parties’ filings, the
17   Court now rules on the appeal.
18   I.        BACKGROUND
19             This appeal involves two Chapter 11 bankruptcy petitions, one filed in May 2016
20   and the other in July 2016. (Doc. 26-1 at 5–6). Epicenter Partners LLC and Grey Meyer
21   Fannin LLC are the debtor-entities that filed in May (“May Debtors”). (Id.). Sonoran
22   Desert Land Investors LLC, East of Epicenter LLC, and Gray Phoenix Desert Ridge II
23   LLC are the debtor-entities that filed in July (“July Debtors”). (Id. at 6). Before the start of
24   these bankruptcy cases, Bruce Gray managed or controlled each of the May Debtors and
25   July Debtors (collectively, “Gray Entities”). (Id. at 7).1
26             The Gray Entities hold separate leaseholds in the area of Phoenix known as Desert
27   1
      The Court shall refer to the Gray Entities and Bruce Gray together as “Appellants” for
     ease of reference and unless otherwise stated. Likewise, the Court shall refer to CPF Vaseo
28   Associates LLC (“CPF”) and R.O.I. Properties LLC (“ROI”) collectively as “Appellees”
     unless noted differently.
 1   Ridge—a master planned community that currently plays host to various retail, industrial,
 2   and residential properties and has plans to add more in the future. (Doc. 26-1 at 6). Desert
 3   Ridge is located on land that the State of Arizona owns and holds in trust under the terms
 4   of the Arizona–New Mexico Enabling Act. (Doc. 26-9 at 10–11). In 1993, the Arizona
 5   State Land Department bundled trust land within the Desert Ridge area into two auction
 6   packages. See generally Campana v. Ariz. State Land Dep’t, 860 P.2d 1341, 1343 (Ariz.
 7   Ct. App. 1993). The package relevant to this case included “three leases for a total of 563
 8   acres: (1) 332 acres of commercial core land, (2) 52 acres of resort land and (3) 179 acres
 9   of golf course land.” Id. The State envisioned that the successful bidder for this package
10   “would become the master developer in charge of development of Desert Ridge . . . because
11   this bidder would have a long[-]term commitment to the community as the holder of [a]
12   99-year lease.” Id. An entity known as Northeast Phoenix Partners (“NPP”) won this
13   auction and duly entered into a lease agreement with the Arizona State Land Department.
14   Id. Thus, NPP became the master developer of Desert Ridge.
15          As the master developer, NPP had the right to “oversee and guide the development
16   of all the property in Desert Ridge.” (Doc. 26-5 at 4). Then and now, two instruments limit
17   the alienability of the master developer’s rights: the Declaration of Covenants, Conditions,
18   Restrictions and Easements for Desert Ridge Arizona (“Master CCRs”) and Commercial
19   Lease No. 03-52415 (“Core Lease”).2 For instance, section 1.33 of the Master CCRs states:
20
                   “Master Developer” shall be [NPP] . . . who simultaneously
21                 with, and immediately following, the Recording of this
22                 Declaration, shall enter into the Core Lease to Lease the
                   Commercial Core Parcel. Any assignment by Master
23                 Developer of all or part of the Master Developer’s rights, duties
                   or obligations as master developer of Desert Ridge must be
24
25   2
       The briefs also discuss, but only in cursory detail, other rights arising from the Declaration
     of Covenants, Restrictions and Easements for Desert Ridge Commercial Core that
26   Appellants call the “Core Declarant Rights” and Appellees call the “Master Declarant
     Rights.” Initially, NPP held these rights as the Declarant under this instrument. The parties
27   seem to agree that these rights are “bundled with” the master developer’s rights and neither
     argues that different provisions of the Master CCRs or the Core Lease, or different
28   documents altogether, govern their transfer. Thus, the Court shall refer to the totality of
     rights at issue here as “master developer’s rights.” (See Docs. 20 at 7 n.4; 25 passim).

                                                  -2-
 1                 made concurrently with and appurtenant to an assignment of
 2                 all or a portion of the Core Lease. The document evidencing
                   such an assignment shall: (a) specifically set forth the scope of
 3                 the obligations assigned by Master Developer; (b) be approved
                   by Declarant, [defined as the Arizona State Land Department,]
 4
                   which approval shall not be unreasonably withheld; and (c) be
 5                 Recorded.
 6   (Doc. 20-3 at 12). Section 2.1 of the Core Lease also limits the alienability of the master
 7   developer’s rights:
 8
                   Master Developer. Lessee shall be the master developer of
 9                 Desert Ridge. Lessee may not assign its duties and
                   responsibilities as master developer of Desert Ridge without
10
                   the express written consent of Lessor, which shall not be
11                 unreasonably withheld. If portions of this Lease are assigned
                   according to the provisions of Article 17, [which allows Lessee
12                 to make certain assignments to affiliated entities without
13                 Lessor’s approval,] such Assignments shall not include any
                   assignment of Lessee’s obligations and duties as master
14                 developer of Desert Ridge unless the document evidencing the
15                 Assignment specifically sets forth the scope of the obligations
                   assigned by Lessee and assumed by the Assignee and is
16                 approved by Lessor.
17
18   (Doc. 20-2 at 12). In sum, under these instruments, any purported assignment of the master
19   developer’s rights must be specific, must be appurtenant to an interest in the Core Lease,
20   must usually be recorded, and must receive state approval.
21          Eventually, NPP found itself embroiled in litigation against the May Debtors. (Doc.
22   26-1 at 7). Ganymede Investments, Ltd. (“Ganymede”) funded the May Debtors’ litigation
23   efforts. (Id. at 8). After a jury issued a verdict in the May Debtors’ favor that exceeded
24   $110 million, NPP and the May Debtors entered into a settlement agreement whereby NPP
25   assigned the May Debtors a leasehold to 96.5 acres of vacant land in Desert Ridge (“the
26   96.5 Acre Lease”) and the master developer’s rights. (Docs. 26-1 at 7; 26-5 at 4). This
27   assignment complied with the applicable terms of the Master CCRs and the Core Lease
28   outlined above. (Doc. 26-10 at 10). At around the same time, the May Debtors executed a


                                                 -3-
 1   promissory note in Ganymede’s favor for $50,713,000 with interest accruing at 35% a year.
 2   (Doc. 26-1 at 8). Before the May Debtors filed their bankruptcy petition, they assigned a
 3   20-acre portion of their rights under the Core Lease to the July Debtors (“the 20 Acre
 4   Transfer”). (Doc. 26-12 at 17).
 5          After the 20 Acre Transfer, the May Debtors assigned an interest in the master
 6   developer’s rights to Ganymede “as additional security” on the promissory note. (Doc. 25
 7   at 13). The May Debtors eventually fell into default on the Ganymede note. (Doc. 26-1 at
 8   9). Separately, the July Debtors also defaulted on two notes—for $26,000,000 and
 9   $3,700,000—executed in favor of an entity known as Pacific Coach, Inc. (Id.). Shortly
10   before the Gray Entities filed their bankruptcy petitions, CPF acquired these promissory
11   notes from Ganymede and Pacific Coach, Inc. (Id. at 8–9).
12          The bankruptcy court considered several competing reorganization plans for the
13   Gray Entities and ultimately selected CPF’s. (Doc. 26-1 at 61). It confirmed that plan, with
14   required modifications, on May 1, 2018. (Doc. 26-2 at 2). Among other things, that plan
15   vests the liquidating trustee—ROI—with the power to market and sell the “DR property”
16   which specifically includes the master developer’s rights. (Id. at 20–21, 50).3 The plan
17   further requires ROI to satisfy CPF’s secured claim using proceeds from the sale “of the
18   96.5 Acre Lease, the 96.5 Acre Personal Property, and all related real property and personal
19   property rights, including, but not limited to” the master developer’s rights. (Id. at 41). The
20   Gray Entities initially appealed the bankruptcy court’s confirmation order, but voluntarily
21   dismissed this appeal. (Doc. 25 at 17 n.7).
22          On November 20, 2018, Appellees filed a Joint Emergency Motion for Order to
23   Show Cause, seeking to hold Appellants in contempt for, among other things, “wrongfully
24   asserting control over” the master developer’s rights. (Doc. 26-10 at 3). On this score, the
25   joint motion generally alleged that Appellants were interfering with the terms of the
26   confirmed plan by claiming that ROI could not market the master developer’s rights
27   3
       The plan defined these rights as “those rights currently held by [May Debtors] under the
     96.5 Acre Lease, as well as under all recorded covenants, conditions and restrictions
28   relating to the 96.5 Acre Parcels . . . as the same may have been or may be amended or
     modified from time to time.” (Id. at 27).

                                                   -4-
 1   because the July Debtors held them as a result of the 20 Acre Transfer. (Id. at 8). The joint
 2   motion argued that the May Debtors held the master developer’s rights, rendering them
 3   subject to ROI’s control, asserting that the 20 Acre Transfer could not also have assigned
 4   the master developer’s rights because it did not comply with the applicable provisions of
 5   the Master CCRs and the Core Lease discussed above. (Id. at 9–15). The joint motion
 6   sought an expedited hearing for these issues on November 27, 2018. (Id. at 2).
 7          After Appellants objected to this hearing date, (Doc. 26-13), the bankruptcy court
 8   scheduled a hearing for December 13, 2018, and set deadlines for the parties to submit
 9   response and reply briefs, (Doc. 26-14 at 3). Appellants filed their response on December
10   4, 2018, urging the bankruptcy court to deny the joint motion’s requested relief. (Doc. 26-
11   15). Broadly, Appellants’ response asked the bankruptcy court to deny Appellees’ request
12   for relief because (1) no court had ever been asked to determine the scope of the master
13   developer’s rights listed in the confirmed plan nor even whether they were assets of the
14   bankruptcy estate; (2) the 20 Acre Transfer assigned the master developer’s rights to the
15   July Debtors and the confirmed plan contemplated such a transfer; (3) the bankruptcy court
16   lacked jurisdiction to decide the scope of the master developer’s rights; and (4) similarly,
17   given pending litigation in the district court relating to similar issues, the bankruptcy court
18   should refrain from deciding the scope of the master developer’s rights. (Id. at 9–20).
19          Three days later, on December 7, the bankruptcy court issued an order to show cause
20   to Appellants. (Doc. 26-16). The order directed them to show good cause why they should
21   not be held in civil contempt for violating the confirmed plan in two ways:
22
23                 (i) refusing to surrender exclusive possession of all Assets of
                   the May Liquidating Trust and May Debtors’ Estates to the
24                 Liquidating Trustee; and (ii) interfering with implementation
                   of the Plan by, among other things, wrongfully asserting
25
                   control over the [master developer’s rights] owned by the May
26                 Debtors.
27   (Id. at 3) (emphasis added). The arguments at the show-cause hearing largely tracked the
28   parties’ briefs, with Appellants urging the bankruptcy court not to hold them in contempt


                                                  -5-
 1   because no court had ever determined the precise nature and scope of the master
 2   developer’s rights. (Doc. 26-19 passim). They also asked the bankruptcy court to continue
 3   to refrain from making any decision about the master developer’s rights in ruling on the
 4   contempt issue. (Id.). Appellees, for their part, argued that the bankruptcy court should hold
 5   Appellants in contempt because the May Debtors’ bankruptcy estate clearly included the
 6   master developer’s rights and Appellants were interfering with the implementation of the
 7   confirmed plan by making contrary representations to third parties. (Id. at 64–93).
 8          After hearing these arguments, the bankruptcy court issued its ruling from the
 9   bench. (Doc. 26-19 at 104). The bankruptcy court began by clarifying a prior ruling
10   declining to consider the scope of the master developer’s rights, explaining that it had not
11   done so because that dispute was between CPF and a non-debtor third-party over which
12   the bankruptcy court believed it lacked jurisdiction under Stern v. Marshall, 564 U.S. 462
13   (2011). (Id. at 105). Proceeding to determine “whether the May Debtors transferred all or
14   part of the [master developer’s rights] to the July Debtors, or to any other entity,” the
15   bankruptcy court concluded that the master developer’s rights “have been, and continue to
16   be, held by the May Debtors.” (Id. at 106, 114). It reasoned that the 20 Acre Transfer did
17   not comply with the applicable provisions of the Master CCRs and the Core Lease, see
18   supra pp. 2–3, meaning that it could not achieve an assignment of the master developer’s
19   rights. (Id. at 108–13). The bankruptcy court also rejected Appellants’ argument that they
20   could freely transfer the master developer’s rights between affiliated entities under Article
21   17 of the Core Lease, because the provisions governing such transfers do not apply to
22   purported assignments of the master developer’s rights. (Docs. 20-2 at 12; 26-19 at 110)
23          Despite these conclusions, the bankruptcy court declined to “enter an order granting
24   sanctions or to otherwise grant further relief” because “[t]he issue as to which estate held
25   the [master developer’s rights] had not been previously squarely addressed and ruled
26   upon,” meaning Appellants “may have had a good-faith belief that they own[ed] these
27   rights and that they were proceeding in a legitimate fashion and not contrary to the
28   confirmation order.” (Doc. 26-19 at 115). The bankruptcy court instead issued an order


                                                 -6-
 1   directing Appellants to cease and desist from:
 2
                   (a) exercising or attempting to exercise possession, dominion
 3                 or control over any Assets of the May Debtors, including but
                   not limited to the [master developer’s rights], (b) representing
 4
                   to any person or entity that Gray currently has the power or any
 5                 legal or equitable right to exercise any right, power, control or
                   discretion as Master Developer . . . , (c) exercising any right,
 6
                   power or control over any other Assets of the May Debtors’
 7                 Estates, and (d) taking any positions inconsistent with the
                   Confirmation Order, the Plan, or this Order, or otherwise
 8                 taking any other actions to interfere with the implementation
 9                 of the Plan.
10   (Doc. 26-20 at 6). This appeal followed.
11   II.     DISCUSSION
12         A. Standard of Review
13           This Court reviews legal questions, such as whether the bankruptcy court complied
14   with the dictates of constitutional due process or had authority to finally adjudicate a claim,
15   de novo. Decker v. Tramiel (In re JTS Corp.), 617 F.3d 1102, 1109 (9th Cir. 2010); In re
16   Victoria Station Inc., 875 F.2d 1380, 1382 (9th Cir. 1989). The Court will accept any
17   factual findings “unless ‘the [C]ourt is left with the definite and firm conviction that a
18   mistake has been committed.’” In re JTS Corp., 617 F.3d at 1109 (citation omitted).
19         B. Power of the Bankruptcy Court
20           Before turning to Appellants’ due-process challenge, the Court must first address
21   their contention that the bankruptcy court could not enter a final order or judgment to
22   resolve the instant dispute, but instead needed to provide a federal district court with
23   proposed findings of fact and conclusions of law before entry of judgment, an issue that
24   the parties incorrectly label “subject matter jurisdiction.” Characterizing the master
25   developer’s rights as entirely independent of the bankruptcy code, Appellants first contend
26   this matter is a “non-core” proceeding, meaning that the bankruptcy court could not enter
27   a final order or judgment. (Doc. 20 at 19–20). Appellants also argue Article III of the
28   United States Constitution prevented the bankruptcy court from finally adjudicating the


                                                  -7-
 1   contempt motion under Stern. (Id. at 20–21). Appellees counter that ruling on the order
 2   required the bankruptcy court to (1) clarify the property of the bankruptcy estate and (2)
 3   interpret and enforce the confirmed plan, two issues that the bankruptcy court could finally
 4   adjudicate. (Doc. 25 at 21–23).
 5          A bankruptcy court’s jurisdiction and its power to finally adjudicate certain claims
 6   are distinct but related concepts. “Like all federal courts, the jurisdiction of the bankruptcy
 7   courts is created and limited by statute.” Wilshire Courtyard v. Cal. Franchise Tax Bd. (In
 8   re Wilshire Courtyard), 729 F.3d 1279, 1284 (9th Cir. 2013) (citation omitted). By statute,
 9   bankruptcy cases and proceedings belong first in the district court, 28 U.S.C. § 1334, which
10   may refer those proceedings to the bankruptcy court, 28 U.S.C. § 157(a). Bankruptcy courts
11   thus have “subject matter jurisdiction over proceedings ‘arising under [the bankruptcy
12   code], or arising in or related to cases under [the bankruptcy code].’” In re Wilshire
13   Courtyard, 729 F.3d at 1285 (citation omitted). Proceedings that “arise under” or “arise in”
14   a case under the bankruptcy code are “core” proceedings, while proceedings “related to” a
15   case under the bankruptcy code are “non-core” proceedings. Stern, 564 U.S. at 476–77.
16   The distinction between “core” and “non-core” proceedings, although not going to subject
17   matter jurisdiction, is important because
18                 [i]f a matter is core, the statute empowers the bankruptcy judge
                   to enter final judgment on the claim, subject to appellate review
19                 by the district court. If a matter is non-core, and the parties have
                   not consented to final adjudication by the bankruptcy court, the
20
                   bankruptcy judge must propose findings of fact and
21                 conclusions of law. Then, the district court must review the
                   proceeding de novo and enter final judgment.
22
23   Exec. Benefits Ins. Agency v. Arkison, 573 U.S. 25, 34 (2014).
24          The Constitution also limits bankruptcy courts’ ability to finally adjudicate certain
25   claims, even when the bankruptcy code labels them “core.” Because bankruptcy courts are
26   not Article III courts, they cannot exercise “the ‘judicial Power of the United States.’” Id.
27   at 35 (quoting Stern, 564 U.S. at 487). “Congress may not bypass Article III simply because
28   a proceeding may have some bearing on a bankruptcy case; the question is whether the


                                                   -8-
 1   action at issue stems from the bankruptcy itself or would necessarily be resolved in the
 2   claims allowance process.” Stern, 564 U.S. at 499. There is, however, a category of claims
 3   “involving public rights, which may be presented in such form that the judicial power is
 4   capable of acting on them, and which are susceptible of judicial determination, but which
 5   congress may or may not bring within the cognizance of the courts of the United States, as
 6   it may deem proper.” Id. at 488–89 (quoting Murray’s Lessee v. Hoboken Land &
 7   Improvement Co., 59 U.S. (18 How.) 272, 284 (1856)) (emphasis added). “[W]hat makes
 8   a right ‘public,’” and thus susceptible to final adjudication by a non-Article III court, “is
 9   that the right is integrally related to particular Federal Government action.” Id. at 490–91.
10          Because the bankruptcy court did not submit proposed findings for district court
11   review, this Court must begin by asking whether the proceeding was “core.” If so, the Court
12   must then determine whether the bankruptcy court could finally adjudicate it without
13   exceeding Article III’s limitations. If the answer to both inquiries is “yes,” then the
14   bankruptcy court did not exceed statutory or constitutional limitations on its power.
15          Initially, the Court notes that the parties have cited very little authority addressing
16   the instant case’s specific procedural context—a post-confirmation proceeding to
17   determine whether a party has violated a reorganization plan. The pre-confirmation cases
18   that the parties cite lack relevance here because, as the Ninth Circuit Court of Appeals has
19   recognized, “post-confirmation bankruptcy jurisdiction is necessarily more limited than
20   pre-confirmation jurisdiction.” Montana v. Goldin (In re Pegasus Gold Corp.), 394 F.3d
21   1189, 1194 (9th Cir. 2005). After confirmation, “retention of bankruptcy jurisdiction may
22   be problematic” because, technically, “it is impossible for the bankrupt debtor’s estate to
23   be affected by a post-confirmation dispute” since the estate “ceases to exist once
24   confirmation has occurred.” Binder v. Price Waterhouse & Co., LLP (In re Resorts Int’l,
25   Inc.), 372 F.3d 154, 165 (3d Cir. 2004), adopted by In re Pegasus Gold Corp., 394 F.3d at
26   1193–94. Appellees do, however, assert that this case falls under the bankruptcy court’s
27   jurisdiction “to interpret and enforce its own prior orders,” like the confirmed plan here.
28   Travelers Indem. Co. v. Bailey, 557 U.S. 137, 151 (2009) (citing Local Loan Co. v. Hunt,


                                                 -9-
 1   292 U.S. 234, 239 (1934)).
 2          A court’s jurisdiction to interpret or enforce prior orders is often called “ancillary
 3   jurisdiction.” Battle Ground Plaza, LLC v. Ray (In re Ray), 624 F.3d 1124, 1130–1131 (9th
 4   Cir. 2010). “Ancillary jurisdiction may rest on one of two bases: (1) to permit disposition
 5   by a single court of factually interdependent claims, and (2) to enable a court to vindicate
 6   its authority and effectuate its decrees.” Sea Hawk Seafoods, Inc. v. Alaska (In re Valdez
 7   Fisheries Dev. Ass’n, Inc.), 439 F.3d 545, 549 (9th Cir. 2006).
 8          Appellants seemingly attempt to argue ancillary jurisdiction is lacking because the
 9   confirmed plan required no interpretation. (Doc. 20 at 20). This contention is unpersuasive;
10   when Appellants began contending that the May Debtors had transferred the master
11   developer’s rights to July Debtors such that ROI could not sell them, it became necessary
12   to clarify what the “rights currently held by [the May Debtors] under the 96.5 Acre Lease,”
13   (Doc. 26-2 at 27), actually were. That determination required examining how to effectively
14   transfer the master developer’s rights, under the Master CCRs and the Core Lease, which
15   the plan had incorporated by reference. See id. Because Appellees called upon the
16   bankruptcy court to determine whether Appellants had violated the terms of the confirmed
17   plan, the proceeding fell under the second type of ancillary jurisdiction listed above.
18          When bankruptcy courts have exercised ancillary jurisdiction to stop violations of a
19   confirmed plan, courts have reasoned that such proceedings qualify as “core” under the
20   bankruptcy code. ASARCO LLC v. Mont. Res., Inc., No. CV-11-79-BU-SEH, 2012 WL
21   12893405, at *2 (D. Mont. May 10, 2012); Hawaiian Airlines, Inc. v. Mesa Air Grp., Inc.,
22   355 B.R. 214, 218–19 (D. Haw. 2006) (collecting cases); Huse v. Huse–Sporem, A.S. (In
23   re Birting Fisheries, Inc.), 300 B.R. 489, 498–99 (B.A.P. 9th Cir. 2003); JCF AFFM Debt
24   Holdings. L.P. v. Affirmative Ins. Holdings, Inc. (In re Affirmative Ins. Holdings, Inc.), 565
25   B.R. 566, 580 (Bankr. D. Del. 2017); Santander Consumer, USA, Inc. v. Houlik (In re
26   Houlik), 481 B.R. 661, 678 (B.A.P. 10th Cir. 2012) (Brown, J., concurring). Actions to
27   interpret or enforce a prior order are effectively a continuation of that earlier proceeding,
28   thus if that earlier proceeding was “core,” then the later one is too. See McCowan v. Fraley


                                                 - 10 -
 1   (In re McCowan), 296 B.R. 1, 3–4 (B.A.P. 9th Cir. 2003). Matters concerning the bounds
 2   of the bankruptcy estate necessarily “arise under” or “arise in” a case under the bankruptcy
 3   code, and therefore the proceedings that produced the confirmed plan were “core”—a fact
 4   which Appellants do not, and cannot, dispute—meaning subsequent proceedings to enforce
 5   those orders were “core” as well. See, e.g., In re Affirmative Ins. Holdings, Inc., 565 B.R.
 6   at 583–84; Bakst v. Smokemist, Inc. (In re Gladstone), 513 B.R. 149, 156 (Bankr. S.D. Fla.
 7   2014). Any other conclusion (i.e., that the bankruptcy court’s ancillary jurisdiction is “non-
 8   core”) would create an anomalous situation where the bankruptcy court would be forced to
 9   submit proposed findings for district-court approval to enforce its own orders, hindering
10   its ability “to manage its proceedings, vindicate its authority, and effectuate its decrees,”
11   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 379–80 (1994), and effectively
12   rendering its ancillary jurisdiction a dead letter. Thus, the bankruptcy court possessed
13   statutory authority to enter a final order here.
14          Next, the Court must consider whether entering a final order exceeded the limits
15   that Article III places on the bankruptcy court. Many courts have reasoned that Stern does
16   not affect the bankruptcy court’s ability to interpret and enforce its own orders—a matter
17   that is integrally related to the bankruptcy court’s function. See Musso v. OTR Media Grp.,
18   Inc. (In re Ladder 3 Corp.), 581 B.R. 7, 14 (Bankr. E.D.N.Y. 2018) (collecting cases);
19   Yelverton v. Marm (In re Yelverton), No. 09-00414, 2015 WL 276345, at *4 (Bankr. D.D.C.
20   Jan. 20, 2015) (“Article III of the Constitution, as interpreted in Stern, does not preclude
21   the bankruptcy court form enforcing an order that it had authority to issue.”); Schermerhorn
22   v. Centurytel, Inc., (In re Skyport Glob. Commc’ns, Inc.), No. 08-36737-H4-11, 2013 WL
23   4046397, at *40 (Bankr. S.D. Tex. Aug. 7, 2013) (collecting cases); In re Garrett-Beck
24   Corp., No. 09-3774, 2012 WL 3727318, at *1 (Bankr. S.D. Tex. Aug. 27, 2012). This
25   conclusion is reinforced by the fact that the relief requested required the bankruptcy court
26   to reiterate “what is and is not property of the estate, a decision central to the mission of
27   the bankruptcy court.” In re Gladstone, 513 B.R. at 159. Resolving such matters may
28   frequently require the bankruptcy court to consider state-law issues, see id. at 156 (citing


                                                  - 11 -
 1   Butner v. United States, 440 U.S. 48 (1979)), and Stern cannot be read to disturb the
 2   bankruptcy court’s traditional role to carry out that task, see Stern, 564 U.S. at 502
 3   (emphasizing that nothing in the opinion “meaningfully changes the division of labor”
 4   between district and bankruptcy courts).4 In other words, not only is the ability of the
 5   bankruptcy court to enforce its own orders a matter integrally related to a core function of
 6   that court but, when those efforts implicate the confirmed plan, the proceeding also “stems
 7   from the bankruptcy itself” such that Stern does not preclude final adjudication. See Stern,
 8   564 U.S. at 499.
 9          Accordingly, the bankruptcy court had the authority to enter a final order on the
10   dispute over the master developer’s rights.
11       C. Due Process and the Rules of Bankruptcy Procedure
12          Appellants primary argument on appeal is that the bankruptcy court denied them
13   due process when it determined that the May Debtors held the master developer’s rights
14   because any such determination required holding an “adversary proceeding” under Federal
15   Rule of Bankruptcy Procedure (“Rule”) 7001 and could not proceed as a mere “contested
16   matter” under Rule 9001. (Doc. 20 at 13–17). In other words, Appellants premise their
17   constitutional claim on the fact that the Rules direct the bankruptcy court to follow certain
18   procedures—including requiring a longer time for briefing and imposing certain disclosure
19   obligations—when it makes certain determinations and the failure of the bankruptcy court
20   to apply those procedures here deprived Appellants of notice and an opportunity to be
21   heard. Appellees argue in response that the proceedings here fully afforded Appellants the
22   process they were due and, if they did not, any error was harmless. (Doc. 25 at 18–21).
23          “For all its consequence, ‘due process’ has never been, and perhaps can never be,
24   precisely defined.” Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 24 (1981). The touchstone
25   of due process is “fundamental fairness.” Walters v. Nat’l Ass’n of Radiation Survivors,
26   4
       Although the Ninth Circuit Court of Appeals has not opined on this specific issue, the
     Court further notes that this conclusion is consistent with that court’s approval of the
27   Bankruptcy Appellate Panel’s narrow reading of Stern. Deitz v. Ford (In re Deitz), 760
     F.3d 1038, 1043–46 (9th Cir. 2014) (mem.) (explaining that the “majority of decisions
28   rendered since Stern follow Chief Justice Robert’s admonition that the decision be applied
     narrowly”); see also 1 Collier on Bankruptcy ¶ 3.02 (16th ed. 2019).

                                                - 12 -
 1   473 U.S. 305, 320–21 (1985). A fundamentally fair proceeding requires notice and an
 2   “opportunity to be heard ‘at a meaningful time and in a meaningful manner.’” Mathews v.
 3   Eldridge, 424 U.S. 319, 333 (1976) (citation omitted); Conner v. City of Santa Ana, 897
 4   F.2d 1487, 1492 (9th Cir. 1990) (“The fundamental requirements of procedural due process
 5   are notice and an opportunity to be heard . . . .”). This flexible concept may require different
 6   procedures depending on the interests at stake, Mathews, 424 U.S. at 334, but ultimately
 7   the “standard for what amounts to constitutionally adequate notice . . . is fairly low; it’s
 8   ‘notice reasonably calculated, under all the circumstances, to apprise interested parties of
 9   the pendency of the action and afford them an opportunity to present their objection,’”
10   Espinosa v. United Student Aid Funds, Inc., 553 F.3d 1193, 1202 (9th Cir. 2008) (quoting
11   Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)). That standard does
12   not require actual notice. Dusenberry v. United States, 534 U.S. 161, 171 (2002). The
13   purpose of the notice requirement “is to apprise the affected individual of, and permit
14   adequate preparation for, an impending ‘hearing.’” Memphis Light, Gas & Water Div. v.
15   Craft, 436 U.S. 1, 14 & n.15 (1978) (collecting cases).
16          Because Appellants ground their due process arguments in their claim that the scope
17   of the master developer’s rights could be determined only in an adversary proceeding and
18   not in a contempt proceeding (which is a contested matter) it is useful to first understand
19   some of the differences between the two before turning to the merits of Appellants’ due
20   process challenge. Bankruptcy procedure distinguishes “between different types of
21   litigated matters and divide[s] them into contested matters and adversary proceedings.” 10
22   Collier, supra, at ¶ 7000.01. “Adversary proceedings are separate lawsuits within the
23   context of a particular bankruptcy case and have all of the attributes of a lawsuit, including
24   the filing and service of a formal complaint and application, with certain modifications, of
25   the Federal Rules of Civil Procedure . . . .” Id. at ¶ 7001.01. Contested matters, on the other
26   hand, proceed via motion. Id. Some of the Rules applicable to adversary proceedings that
27   give them the flavor of a fully-fledged civil lawsuit also apply to contested matters, and the
28   bankruptcy court can apply more of those Rules in a contested matter at its discretion. Id.


                                                  - 13 -
 1   at ¶ 9014.06. Perhaps the most significant differences between the two are that contested
 2   matters aim to resolve issues with greater speed than adversary proceedings and
 3   presumptively do not apply certain disclosure rules. Id.; see also In re Fagan, 559 B.R.
 4   718, 725 (Bankr. E.D. Cal. 2016).
 5          The list in Rule 7001 defines what kinds of proceedings must be treated as
 6   “adversary proceedings.” Fed. R. Bankr. P. 7001. A matter not listed is a contested matter.
 7   See Barrientos v. Wells Fargo Bank, N.A., 633 F.3d 1186, 1189 (9th Cir. 2011). Subject to
 8   exceptions not relevant here, a “proceeding to determine the validity, priority, or extent of
 9   . . . [an] interest in property,” like the master developer’s rights, is an adversary proceeding.
10   Fed. R. Bankr. P. 7001(2); 10 Collier, supra, at ¶ 9014.06. Contempt proceedings are not
11   listed “and are therefore contested matters not qualifying as adversary proceedings.”
12   Barrientos, 633 F.3d at 1190.
13          At the outset, the Court believes that Appellants’ contention that failure to proceed
14   under Rule 7001 can by itself form the basis for a procedural due process claim somewhat
15   misstates the law. (Doc. 20 at 14). Rule-conferred procedures typically are in addition to
16   the relatively low requirements of constitutional due process. Thus, the Court observes that
17   the inquiry is more properly framed in the following way: When a court fails to follow the
18   process contemplated by procedural rules, a reviewing court need not reverse or relieve a
19   party from a judgment if the proceeding still afforded due process to the parties. Brawders
20   v. Cty. of Ventura (In re Brawders), 503 F.3d 856, 870 (9th Cir. 2007); Tully Constr. Co.
21   v. Cannonsburg Envtl. Assocs. (In re Cannonsburg Envtl. Assocs.), 72 F.3d 1260, 1264–
22   65 (6th Cir. 1996); 10 Collier, supra, at ¶ 9014.01 (“Occasionally, a party who should have
23   commenced an adversary proceeding may instead file a motion under Rule 9014. In such
24   cases, so long as due process has been afforded to the responding party, the courts will
25   apply the harmless error rule and not force the parties to start all over again.”); see also
26   Strata Title, L.L.C. v. Pure Country Tower, LLC (In re Strata Title, L.L.C.), BAP No. AZ-
27   13-1291-PaKuD, 2014 WL 661174, at *11 (B.A.P. 9th Cir. Feb. 21, 2014) (“The due
28   process requirements Debtor invokes are satisfied in both adversary proceedings under


                                                  - 14 -
 1   Rule 7001 and contested matters under Rule 9014.”).
 2          GMAC Mortgage Corp. v. Salisbury (In re Loloee), 241 B.R. 655 (B.A.P. 9th Cir.
 3   1999), the principal case that Appellants rely on, follows that analysis. There, the
 4   bankruptcy court erroneously determined the priority of certain liens via a motion to sell
 5   real property, not an adversary proceeding as required. Id. at 657–58. When the aggrieved
 6   lienholder—GMAC—appealed, the Bankruptcy Appellate Panel explained “[m]erely
 7   erroneous procedure and notice” may not support relief absent a due-process violation. Id.
 8   at 660. The error in In re Loloee went well beyond mere failure to conduct an adversary
 9   proceeding because: (1) “GMAC was not served a copy of the motion papers that arguably
10   suggested that there may be a lien priority issue;” (2) GMAC did not receive any document
11   that might have indicated lien priority would be determined until after its deadline to
12   oppose the sale; and (3) the bankruptcy court resolved the lien priority issue ex parte and
13   without holding a hearing one day before the time set for the hearing. Id. at 662.
14          The record here demonstrates that Appellants’ experience in the bankruptcy court
15   was far different from GMAC’s in In re Loloee. The only similarity between the two cases
16   is that the bankruptcy court decided an issue in a contested matter that involved a property
17   right when the Rules contemplate using an adversary proceeding to do so, which does not
18   itself suffice to establish a due-process violation. Contrary to Appellants’ contention, the
19   record here shows that Appellees’ failure to file an adversary proceeding did not deprive
20   Appellants of any notice that the bankruptcy court would even consider, let alone decide,
21   which entities owned and controlled the master developer’s rights.
22          To begin with, Appellees filed their Joint Motion for Order to Show Cause on
23   November 20, 2018, specifically seeking an order to stop Appellants from “interfering with
24   the implementation of the Plan by, among other things, wrongfully asserting control over”
25   the master developer’s rights “owned by the May Debtors.” (Doc. 26-10 at 3). Compare In
26   re Loloee, 241 B.R. at 661 (considering the fact that moving papers were “at best,
27   ambiguous” as contributing to lack of notice), with Diatom, LLC v. Comm. of Creditors
28   Holding Unsecured Claims (In re Gentile Family Indus.), BAP No. CC-13-1563-KiTaD,


                                                - 15 -
 1   2014 WL 4091001, at *6 (B.A.P. 9th Cir. 2014) (considering the fact that the motion was
 2   clear as to the relief sought in concluding any error was harmless). Appellants’ response to
 3   the joint motion demonstrated their awareness of that disputed issue, arguing that the July
 4   Debtors owned the master developer’s rights such that Appellants could not be found to
 5   have wrongly asserted control over them. (Doc. 26-15 at 9–11). Further, the Order to Show
 6   Cause described the issues to be addressed at the hearing by quoting, verbatim, the
 7   aforementioned language from Appellees’ joint motion. (Doc. 26-16 at 3).5 Finally, at the
 8   hearing held on December 13, 2018, most of the argument centered on whether the 20 Acre
 9   Transfer validly assigned the master developer’s rights under the Master CCRs and the
10   Core Lease.
11          These facts show that, at all times in the 23-day period between the joint motion’s
12   filing and the show-cause hearing, all relevant parties understood that one of the main
13   issues to be decided at the hearing was whether the May Debtors owned the master
14   developer’s rights when they filed their bankruptcy petition. Put another way, these filings
15   make clear that the operative question at the hearing would be on what grounds did the July
16   Debtors base their claim to the master developer’s rights such that they had not violated
17   the confirmed plan? These facts belie any contention that Appellants were never even
18   apprised of the issues to be decided and had no opportunity to adequately prepare. How the
19   bankruptcy court could have determined whether Appellants were wrongfully asserting
20   control over the master developer’s rights “owned by the May Debtors” without reference
21   to the ownership of those rights is a mystery for which Appellants have no explanation.
22          Appellants’ arguments to the contrary that are based on acts that the bankruptcy
23   court took before the joint motion are unavailing. Under this banner, Appellants argue that
24   the bankruptcy court’s prior order declining to define the scope of the master developer’s
25   rights gave them reason to believe that the bankruptcy court would do the same throughout
26   the case. (Doc. 20 at 8–9, 11). Appellants’ argument proceeds from the flawed premise that
27   5
       Although the Order to Show Cause did not specifically include this language, the Court
     also notes that Appellees’ prayer for relief is replete with requests for the bankruptcy court
28   to decide that the May Debtors owned the master developer’s rights before they filed their
     petition. (Doc. 26-10 at 20–21).

                                                 - 16 -
 1   the bankruptcy court’s ruling rejected for all time the idea that it would interpret the Master
 2   CCRs and the Core Lease. (Id.). Actually, the bankruptcy court never made that ruling;
 3   instead, the transcript of the hearing makes clear that the bankruptcy court’s concern was
 4   with the fact that the dispute about the master developer’s rights at issue in the prior
 5   proceeding involved a non-debtor third-party entity, and thus had very little to do with the
 6   actual bankruptcy case. See, e.g., Transcript of Hearing at 7–8, 15–16, 48, 63–64, High
 7   Street Buildings LLC v. Atkins (D. Ariz. Dec. 4, 2018) (No.18-03567), ECF No. 18-12.
 8   Nothing about that decision indicates that the bankruptcy court would abstain forever from
 9   determining (or, in this case, clarifying) the ownership of the rights vis-à-vis the parties to
10   the bankruptcy.
11          Likewise, to the extent that Appellants argue that the bankruptcy court’s statement
12   at the hearing that “this issue hasn’t really fairly been teed up” somehow undermined (or
13   was a comment on) the notice given prior to the hearing, they cite no authority for this
14   novel proposition. (Docs. 20 at 11, 17; 28 at 3). At any rate, the Court rejects this argument.
15   Again, its premise is incorrect. Before making the statement, the bankruptcy court stated
16   that it was “mindful that we should proceed cautiously when it comes to matters of
17   contempt.” (Doc. 26-19 at 91) (emphasis added). Placing the quote in its proper context
18   thus reveals that it was the issue of contempt that had not “fairly been teed up,” not the
19   issue of whether the 20 Acre Transfer also accomplished a transfer of the master
20   developer’s rights. The bankruptcy court was simply expressing caution about the scope of
21   relief that Appellees could obtain.6
22          It is also important to note what Appellants do not argue. They do not show that
23   they “at any time formally requested that the bankruptcy court conduct an evidentiary
24   hearing.” See In re Strata Title, L.L.C., 2014 WL 661174, at *9. Nor do they articulate with
25   any specificity how the hearing, and ultimate outcome, might have been different had
26   6
      Appellants make much of the fact that the bankruptcy court determined the ownership
     issue after ruling that it would not hold them in contempt. (See, e.g., Doc. 20 at 11–13).
27   This conflates the issue of whether Appellees “willfully violated” the confirmed plan with
     the issue of whether they violated the confirmed plan at all, which was necessarily at issue
28   in the proceedings in the bankruptcy court.


                                                 - 17 -
 1   Appellees initiated an adversary proceeding. Id. (quoting Ruvacalba v. Munoz (In re
 2   Munoz), 287 B.R. 546, 551 (B.A.P. 9th Cir. 2002)). 7 Although Appellants vaguely assert
 3   that there was a factual dispute and that dispute required discovery8 and evidence to
 4   resolve, the fact is that Appellants argued before the bankruptcy court that the July Debtors
 5   owned the master developer’s rights because they are freely assignable between affiliates
 6   under the Core Lease. As all involved seemed to understand, this dispute turned on the
 7   interpretation of the Master CCRs and the Core Lease—a legal question that did not require
 8   evidence beyond those documents to resolve. RNI-NV Ltd. P’ship v. Field (In re Maui
 9   Indus. Loan & Fin. Co.), 580 B.R. 886, 896 (D. Haw. 2018).
10            Nor even do Appellants counter the contention that they had consistently informed
11   all interested parties, and the bankruptcy court, that the May Debtors owned the master
12   developer’s rights. (Doc. 25 at 8). Instead, Appellants argue that events since the
13   bankruptcy court selected a plan justified their change in position.9 (See Docs. 26-15 at 10–
14   11; 28 at 6). They acknowledge further that positional change precipitated the need for the
15
     7
       Appellants do mention that the “bankruptcy court expressed its doubts” over the validity
16   of CPF’s claim on the master developer’s rights. (Doc. 20 at 18 n.11). But they do not
     explain how that somehow undermined the notice that the bankruptcy court eventually
17   gave in this matter, which placed those rights squarely at issue. Nor do they explain how
     the bankruptcy court’s earlier doubts show that the bankruptcy court’s later resolution
18   would have been different if Appellees had filed an adversary proceeding.
19   8
         Appellants emphasize the lack of discovery here. This position is confusing because
20                   the Constitution does not create an entitlement to discovery.
                     See Weatherford v. Bursey, 429 U.S. 545, 559 (1977). Even in
21                   criminal prosecutions, the constitutional disclosure obligation
                     is limited to evidence favorable to the accused, see Brady v.
22                   Maryland, 373 U.S. 83 (1963)—and for impeaching evidence
                     this is a right to disclosure at trial, not a right
23                   to discovery before trial. See United States v. Ruiz, 536 U.S.
                     622, 629–33 (2002).
24
     Young v. Holder, 462 F. App’x 626, 628 (7th Cir. 2012).
25
     9
       Additionally, it is not at all clear how the claimed change in circumstances—the July
26   Debtors’ exercise of their redemption rights under the plan—meant that the May Debtors’
     bankruptcy estate no longer included the master developer’s rights. Aside from citing no
27   language in the controlling documents to support this assertion, it does nothing to change
     the fact that if the May Debtors never validly transferred the master developer’s rights,
28   those rights remained with the May Debtors.


                                                 - 18 -
 1   hearing in the first place. (Doc. 28 at 5–6.). This acknowledgement flies in the face of their
 2   claim that they had no idea that the ownership of the master developer’s rights would be at
 3   issue in a hearing prompted by that very change.10
 4          Accordingly, the Court is confident that Appellants received the process that was
 5   their due despite any technical lack of compliance with the Rules.
 6   III. CONCLUSION
 7          For these reasons,
 8          IT IS ORDERED that the bankruptcy court’s Order Resolving Motion for Order to
 9   Show Cause is AFFIRMED.
10          IT IS FURTHER ORDERED, pursuant to Federal Rule of Bankruptcy Procedure
11   8024(a), that the Clerk of the Court shall enter judgment accordingly.
12          Dated this 4th day of March, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     10
       The Court notes that Appellants have never challenged the terms of the confirmed plan.
27   That plan is a final judgment, United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260,
     269 (2010), and Appellants waived their ability to challenge its terms by voluntarily
28   dismissing the direct appeal. To the extent that Appellants seek to change the terms of the
     confirmed plan, the effort is untimely.

                                                 - 19 -
